849 F.2d 609
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HAWKEYE-SECURITY INSURANCE COMPANY, Plaintiff-Appellant,v.TEAMSTERS CENTRAL STATES HEALTH & WELFARE FUND, Defendant-Appellee.
No. 87-1201.
United States Court of Appeals, Sixth Circuit.
June 21, 1988.

Before DAVID A. NELSON and BOGGS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.
PER CURIAM.


1
In rendering summary judgment for the defendant in this case, the district court held that Mich.Comp.Laws Sec. 500.3109(a), a provision of Michigan's No-Fault Automobile Insurance Act, was preempted by the Employee Retirement Income Security Act of 1974, 29 U.S.C. Secs. 1001-1461.  We subsequently held that Sec. 500.3109(a) has not been so preempted.   Northern Group Services, Inc. v. Auto Owners Ins. Co., 833 F.2d 85 (6th Cir.1987), cert. denied, 56 U.S.L.W. 3786 (5/17/88).  That decision is dispositive of this appeal.  Accordingly, the judgment of the district court is REVERSED, and the case is REMANDED with instructions to enter judgment for the plaintiff.   See Federal Kemper Ins. Co. v. Health Ins. Administration, 424 Mich. 537, 383 N.W.2d 590, 596 (1986).